

116 HR 6767 IH: To amend the Servicemembers Civil Relief Act to provide for an extension of lease protections for servicemembers under stop movement orders in response to a local, national, or global emergency.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6767IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Levin of California (for himself, Mr. Takano, Mr. David P. Roe of Tennessee, Ms. Speier, Mr. Sablan, Ms. Porter, Ms. Norton, Ms. Brownley of California, Mr. Cisneros, Mrs. Luria, Mr. Pappas, Mrs. Bustos, Mrs. Lee of Nevada, Ms. Underwood, Mr. Brindisi, Ms. Haaland, Mrs. Radewagen, Mr. Banks, Mr. Barr, Mr. Steube, Mr. Roy, Mr. Bilirakis, Mr. Bost, Mr. Brown of Maryland, Ms. Slotkin, and Mr. Allred) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to provide for an extension of lease protections for servicemembers under stop movement orders in response to a local, national, or global emergency.1.Extension of lease protections for servicemembers under stop movement orders in response to local, national, or global emergency(a)TerminationSubsection (a)(1) of section 305 of the Servicemembers Civil Relief Act (50 U.S.C. 3955) is amended—(1)in subparagraph (A), by striking ; or and inserting a semicolon;(2)in subparagraph (B), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new subparagraph:(C)the date of the lessee's stop movement order described in paragraph (1)(C) or (2)(C) of subsection (b), as the case may be..(b)Covered leases(1)Leases of premisesParagraph (1) of subsection (b) of such section is amended—(A)in subparagraph (A), by striking ; or and inserting a semicolon;(B)in subparagraph (B), by striking the period at the end and inserting ; or; and(C)by adding at the end the following new subparagraph:(C)the servicemember, while in military service—(i)executes a lease upon receipt of military orders for a permanent change of station or to deploy with a military unit, or as an individual in support of a military operation, for a period of not less than 90 days; and(ii)thereafter receives a stop movement order issued by the Secretary of Defense in response to a local, national, or global emergency, effective for an indefinite period or for a period of not less than 30 days, which prevents the servicemember or servicemember's dependents from occupying the lease for a residential, professional, business, agricultural, or similar purpose..(2)Leases of motor vehiclesParagraph (2) of such subsection is amended—(A)in subparagraph (A), by striking ; or and inserting a semicolon;(B)in subparagraph (B)(ii), by striking the period at the end and inserting ; or; and(C)by adding at the end the following new subparagraph:(C)the servicemember, while in military service—(i)executes a lease upon receipt of military orders described in subparagraph (B); and(ii)thereafter receives a stop movement order issued by the Secretary of Defense in response to a local, national, or global emergency, effective for an indefinite period or for a period of not less than 30 days, which prevents the servicemember, or the servicemember's dependents, from using the vehicle for personal or business transportation..(c)Effective date of terminationParagraph (1) of subsection (d) of such section is amended to read as follows:(1)Lease of premises(A)Entrance to military service, permanent change of station, or deploymentIn the case of a lease described in subparagraph (A) or (B) of subsection (b)(1) that provides for monthly payment of rent, termination of the lease under subsection (a) is effective 30 days after the first date on which the next rental payment is due and payable after the date on which the notice under subsection (c) is delivered. In the case of any other lease described in subparagraphs (A) and (B) of subsection (b)(1) termination of the lease under subsection (a) is effective on the last day of the month following the month in which the notice is delivered.(B)Stop movement ordersIn the case of a lease described in subsection (b)(1)(C), termination of the lease under subsection (a) is effective on the date on which the requirements of subsection (c) are met for such termination..(d)Technical correctionSubsection (i) is amended, in the matter before paragraph (1), by inserting In this section: after Definitions.—.(e)Retroactive applicationThe amendments made by this section shall apply to stop movement orders issued on or after March 1, 2020.